Exhibit 10.4

BUSINESS SUBSIDY AGREEMENT

THIS AGREEMENT, made as of the 22nd day of August, 2006, by and between the City
of Owatonna, Minnesota (the “City”), a municipal corporation and political
subdivision organized and existing under the Constitution and laws of the State
of Minnesota and Cybex International, Inc., a corporation organized and existing
under the laws of the state of New York (the “Company”),

WITNESSETH:

WHEREAS, pursuant to Minnesota Statutes, sections 469.124 through 469.134, the
City has approved Owatonna Development District No. 3 Modification on July 5,
2006 (the “Project”) and has adopted a development program therefore (the
“Development Program”); and

WHEREAS, pursuant to the provisions of Minnesota Statutes, sections 469.174
through 469.179 as amended, (the “Tax Increment Act”), the City has created,
within the Project, Tax Increment Financing District No. 3-2 (the “District”),
and has adopted a tax increment financing plan, for the District, on July 5,
2006, therefore (the “Plan”) which provides for the use of tax increment
financing in connection with development within the Project area; and

WHEREAS, First Industrial Development Services, Inc. (the “Developer”) and the
City have entered into a Development Agreement dated as of August 22, 2006, (the
“Development Agreement”) pursuant to which the Developer has agreed to construct
an approximate 340,000 square foot production, warehouse facility on Lot 1,
Block 1, And Outlot A, Ebeling Farm Addition, Owatonna Industrial Park (the
“Development Property”) for occupancy by the Company; and

WHEREAS, in order to induce the Company to occupy the Development Property, the
City has agreed, in the Development Agreement, to finance certain land
acquisition and site improvements; and

WHEREAS, Minnesota Statutes, section 116J.993-116J.995, as amended (the “Subsidy
Law”), provides that a government agency that provides financial assistance for
economic development or job growth purposes must establish job and wage goals to
be met by the businesses receiving the assistance; and

WHEREAS, the City and the Company agree to enter into this Business Subsidy
Agreement (this “Agreement”) to document their understandings as to the job and
wage goals to be met by the Company with respect to its location within the
City; and

WHEREAS, the City believes that the development of the Development Property and
occupancy thereof, by the Company, and fulfillment of this Agreement are vital
and are in the best interests of the City and the health, safety, morals and
welfare of residents of the City and in accordance with the public purpose and
provisions of the applicable state and local laws and requirements under which
the Project has been undertaken and is being assisted.

 

Page 1 of 6



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual obligations of
the parties hereto, each of them does hereby covenant and agree with the other
as follows:

(1) The City and the Company recognize and agree that the provision of land
acquisition and site improvements to the Development Property is a “business
subsidy” under the Subsidy Law, and is subject to the provisions thereof,
including without limitation reporting requirements and a five year commitment
by the Company to operate the production and warehouse facilities on the
Development Property.

(2) In order to satisfy the provisions of the Subsidy Law, the Company
acknowledges and agrees that the amount of the business subsidy granted to the
Developer under this Agreement will not exceed $1,245,280 which is the estimated
cost of the land acquisition, site improvements and related costs.

(3) The City has established Tax Increment Financing District No. 3-2 as an
“economic development” district in order to provide the business subsidy to the
Developer.

(4) The public purposes of the business subsidy are the creation/retention of
employment opportunities and preservation and enhancement of the tax base of the
City.

(5) The Company as of the date of this Agreement had 283 full-time equivalent
(FTE) employees within the City.

(6) The goals of the business subsidy are:

(i) completion of the production, warehouse facilities and occupancy thereof by
the Company for at least five years after the “Benefit Date” of the business
subsidy, which is hereby determined to be the date of the Certificate of
Occupancy for the completed project from the City; and

(ii) the Company agrees that it will create at least 1 FTE jobs at an hourly
wage of at least $11.00 per hour within two years from the Benefit Date and that
it shall maintain 283 FTE within the City.

(7) If the goals are not met, the Company agrees to repay all of the business
subsidy to the City, plus interest thereon from its date at the implicit price
deflator, as defined under Minnesota Statutes, section 275.70, subdivision 2
(“Interest”) accruing from and after the Benefit Date, compounded semiannually.
If the goals are met in part, the Company will repay a portion of the business
subsidy (plus Interest) determined by multiplying the business subsidy by a
fraction, the numerator of which is the number of jobs in the goals which were
not created at the wage level set forth above and the denominator of which is 1
(i.e. number of jobs set forth in (6)(ii).

 

Page 2 of 6



--------------------------------------------------------------------------------

(8) That the proposed development of the production, warehouse facilities on the
Development Property would not reasonably be expected to occur solely through
private investment within the reasonably foreseeable future.

(9) The Company agrees to continue operations on the Development Property for at
least five years after the Benefit Date. Pursuant to Minnesota Statutes, the
Company may be authorized to relocate within the five year period if, after a
public hearing, the City approves the company’s request to move.

(10) The Company represents that the following are all of the State of Minnesota
and “local government agency” financial assistance for the project (other than
the assistance hereunder):

 

None

   $0.00

Grantor

   Value ($)

(11) The Company represents that it is not in default on the date hereof on any
subsidy agreement entered into by the Company under the Subsidy Law.

(12) For purposes of the Subsidy Law, the assistance provided in this Agreement
shall be considered to be a forgivable loan to the Developer from the City.

(13) This Agreement is intended to be the “subsidy agreement” required by
Minnesota Statutes, section 116J.994, subdivision 3, of the Subsidy Law. In the
event that any provision of this Agreement is inconsistent or in conflict with
any provision of the Subsidy Law, and in the event that any provision of the
Subsidy Law provides additional requirements, the provisions of the Subsidy Law
shall apply and govern. In addition to all reporting obligations of the Company
under this Agreement, the Company agrees to provide the City with any additional
information which may be required in order for the City to comply with its
reporting requirements, as they may exist or be amended from time to time, under
the Subsidy Law.

(14) Nothing in this Agreement is intended to limit or otherwise amend the other
terms of this Agreement. To the extent that provisions in this Agreement are
more extensive or restrictive than any related term elsewhere in this Agreement,
the provisions hereof shall govern. The above commitment of the Company to
operate the Project for at least five years from the Benefit Date is a
requirement of the Subsidy Law (subject to procedures therein allowing
relaxation or waiver of said requirement) and shall apply and govern.

(15) The Company agrees to:

(i) report its progress on achieving the goals to the City until the goals are
met, or the business subsidy is repaid, whichever occurs earlier,

(ii) include in the report the information required in

 

Page 3 of 6



--------------------------------------------------------------------------------

Minnesota Statutes, section 116J.994, subdivision 7 on forms developed by the
Minnesota Department of Trade and Economic Development, and

(iii) send completed reports to the City. The Company agrees to file these
reports no later than March 1 of each year commencing March 1, 2007, and within
30 days after the deadline for meeting the goals. The City agrees that if it
does not receive the reports, it will mail the Company a warning within one week
of the required filing date. If, after 14 days of the postmarked date of the
warning, the Company fails to provide a report, the Company agrees to pay to the
City a penalty of $100 for each subsequent day until the report is filed up to a
maximum of $l,000.

(16) The City represents and warrants that:

(a) The City is a municipal corporation and political subdivision organized and
existing under the Constitution and laws of the State of Minnesota;

(b) The City has complied with all provisions of the laws of the State of
Minnesota and has full power and authority to create the Project the Development
Program, the District and the Plan;

(c) The City is duly authorized to carry out and consummate all transactions
contemplated under this Agreement and any and all other agreements relating
hereto;

(d) This Agreement constitutes, or upon execution will constitute, a legal,
valid and binding agreement of the City enforceable in accordance with its
terms; and

(e) There is no action, suit, proceeding, inquiry or investigation, at law or in
equity, or before or by any court, public board, governmental agency or body
pending against the City, and the City has no knowledge of any such action,
suit, proceeding, or investigation, at law or in equity before or by any court,
public board, governmental agency or body in the State, and, to the knowledge of
the City, no such action is threatened against the City, in any way contesting
or questioning the due organization and lawful existence of the City or the
title of any of the officers or members of the City to their offices, or in any
way contesting or affecting the validity of the Project, the Development
Program, the District or the Plan, or contesting the powers of the City or its
authority with respect to the Project, the Development Program, the District,
the Plan or this Agreement.

(16) Except as otherwise expressly provided in this Agreement, a notice, demand
or other communication under this Agreement by any party to any other shall be
sufficiently given or delivered if it is dispatched by registered or certified
mail, postage prepaid, return receipt requested, or delivered personally, and

 

Page 4 of 6



--------------------------------------------------------------------------------

(i) in the case of the Company is addressed to or delivered personally to:

Cybex International, Inc.

151 24th Street S. W.

Owatonna, MN 55060

Attn. Ed Kurzontkowski

(ii) in the case of the City is addressed to or delivered personally to the City
at:

City of Owatonna

540 West Hills Circle

Owatonna, Minnesota 55060

Attn: City Administrator

 

Page 5 of 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the City has caused this Agreement to be duly executed in
its name and on its behalf and its seal to be hereunto duly affixed, and the
Company has caused this Agreement to be duly executed in its name and on its
behalf, on or as of the date first above written.

 

CYBEX INTERNATIONAL, INC.     CITY OF OWATONNA By  

/s/ Ed Kurzontkowski

    By  

/s/ Tom Kuntz

Its   Executive V.P. of Operations     Its   Mayor       By  

/s/ Greg Sparks

      Its   City Administrator

 

STATE OF MINNESOTA    )       ): ss    COUNTY OF Steele    )   

The foregoing instrument was acknowledged before me this 19th day of July, 2006,
by Tom Kuntz and Greg Sparks, the Mayor and the City Administrator,
respectively, of Owatonna, a Minnesota political subdivision.

 

/s/ Diana M. Guese

Notary Public

 

STATE OF MINNESOTA    )       ): ss    COUNTY OF Steele    )   

The foregoing instrument was acknowledged before me this 21 day of August, 2006,
by Ed Kurzontkowski, Executive Vice President of Operations, Cybex
International, Inc.

 

/s/ Debra Feuring

Notary Public

This is a signature page to the Business Subsidy Agreement dated as of
August 21, 2006, by and between the City of Owatonna, Minnesota and Cybex
International, Inc.

 

Page 6 of 6